     Case 4:20-cv-01945 Document 14 Filed on 08/27/20 in TXSD Page 1 of 5
                                                                       United States District Court
                                                                         Southern District of Texas

                                                                            ENTERED
                                                                     August 27, 2020
UNITED STATES DISTRICT COURT                    SOUTHERN DISTRICT OFDavid
                                                                     TEXASJ. Bradley, Clerk




Superior Consulting Group,              §
      Plaintiff,                        §
                                        §
v.                                      §        Civil Action H-20-1945
                                        §
Sprint Funding, Inc.,                   §
Pythius Investments, Inc., and          §
FCI Lender Services, Inc.,              §
      Defendants.                       §


           Amended Memorandum and Recommendation

             The August 10, 2020 memorandum and recommendation
      (D.E. 13) is withdrawn and replaced with this amended memorandum
      and recommendation.
             Plaintiff, Anthony Welch, acting pro se and doing business as
      “Superior Consulting Group” alleges that Defendants have no right to
      foreclose on his property. Welch seeks a declaratory judgment and
      damages. He alleges fraud, breach of contract, and state statutory
      violations. Defendants filed a motion to dismiss under Rule 12(b)(6).
      (D.E. 4.) The court recommends that the motion be granted and that
      this action be dismissed with prejudice. The court further
      recommends that Defendants be awarded costs under Rule 54(d)(1).
      1. Background
             Welch filed this action in Harris County, Texas state court on
      May 26, 2020. Defendants removed the case to this court on
      June 3, 2020. Defendants filed their motion to dismiss pursuant to
      Rule 12(b)(6) on June 10, 2020. Welch did not respond. Instead, he
      filed an emergency motion for a temporary restraining order on
      June 23, 2020. (D.E. 7.) The court set an immediate hearing, but
      Welch did not show at the hearing. The court denied the motion.
Case 4:20-cv-01945 Document 14 Filed on 08/27/20 in TXSD Page 2 of 5


 (D.E. 10.) On July 16, 2020, Welch notified the court that he had filed
 a petition for writ of mandamus in the Fifth Circuit seeking to set aside
 the court’s order denying injunctive relief. (D.E. 11.) Welch still has
 not responded to the motion to dismiss.
        The remaining facts are all found in the state court petition.
 (D.E. 1-2.) Welch is the owner of real property located at 1111 Bering
 Drive, Unit 705 in Houston, Texas. He acquired the property at a
 Constable Sale on January 7, 2020. A year earlier, on January 25,
 2019, the previous owner executed a deed of trust “to secure Mortgage
 Electronic Registrations Systems, Inc. for the benefit of Sprint.” (Id.
 ¶ 16.) The deed of trust was filed in the Harris County property
 records. Thereafter, “Pythius came into ownership of the loan and FCI
 became the mortgage servicer.” (Id. ¶ 17.) “[T]he Note and related
 Deed of Trust . . . were subsequently transferred to Defendant, Pythius
 but the original Deed of Trust was not assigned properly.” (Id. ¶ 18.)
        Welch did not attach to his petition a copy of the deed of trust,
 the note, or any document purporting to be an assignment. Welch
 alleges that “the chain of title was and is broken from the original
 lender” without alleging any facts in support of his contention. He
 concludes that Defendants lack standing to foreclose on his property.
 2. Standard of Review
        Rule 12(b)(6) authorizes the court to dismiss a complaint for
 “failure to state a claim upon which relief can be granted.” Fed. R. Civ.
 P. 12(b)(6). Generally, the court is constrained to the “four corners of
 the complaint” to determine whether the plaintiff has stated a claim.
 Morgan v. Swanson, 659 F.3d 359, 401 (5th Cir. 2011); see
 Loofbourrow v. Comm’r, 208 F. Supp. 2d 698, 708 (S.D. Tex. 2002)
 (“[T]he court may not look beyond the four corners of the plaintiff’s
 pleadings.”). A complaint must contain a “short and plain statement
 of the claim showing that the pleader is entitled to relief.” Fed. R. Civ.
 P. 8(a)(2). To survive a motion to dismiss, the plaintiff must also plead
 “enough facts to state a claim to relief that is plausible on its face.” Bell
 Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).


                                          2
Case 4:20-cv-01945 Document 14 Filed on 08/27/20 in TXSD Page 3 of 5


        “The court accepts all well-pleaded facts as true, viewing them
 in the light most favorable to the plaintiff” and “drawing all reasonable
 inferences in that party’s favor.” In re Katrina Canal Breaches Litig.,
 495 F.3d 191, 205–06 (5th Cir. 2007). “Threadbare recitals of the
 elements of a cause of action, supported by mere conclusory
 statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678
 (2009).
        Special pleading rules apply to claims of fraud. Fed. R. Civ. P.
 9(b). Rule 9(b) provides that “[i]n alleging fraud or mistake, a party
 must state with particularity the circumstances constituting fraud or
 mistake. Malice, intent, knowledge, and other conditions of a person’s
 mind may be alleged generally.” Id. “Put simply, Rule 9(b) requires
 ‘the who, what, when, where, and how’ to be laid out.” Benchmark
 Elecs., Inc. v. J.M. Huber Corp., 343 F.3d 719, 724 (5th Cir.) (quoting
 Williams v. WMX Techs., Inc., 112 F.3d 175, 179 (5th Cir. 1997)),
 modified on other grounds by 355 F.3d 356 (5th Cir. 2003).
        Under this district’s local rules, failure to respond to a motion
 is taken as a representation of no opposition. LR 7.4. Noncompliance
 with the local rule, however, is not a sufficient basis to grant a motion
 to dismiss for failure to state a claim. See Ramsey v. Signal Delivery
 Serv., Inc., 631 F.2d 1210, 1214 (5th Cir. 1980). A district court may
 instead accept as true the uncontradicted facts raised in the
 unopposed motion. See Eversley v. MBank Dallas, 843 F.2d 172, 174
 (5th Cir. 1988) (deeming it proper, in the context of an unopposed
 motion for summary judgment, for the district court to take as true
 the movant’s factual allegations).
 3. Analysis
       Welch claims that Defendants do not have standing to initiate
 nonjudicial foreclosure on his property. He alleges, however, that
 Sprint was the original lender, that a deed of trust was executed for
 the benefit of Sprint, that “the Note and related Deed of Trust . . . were
 subsequently transferred to Defendant, Pythius,” and that FCI is the
 mortgage servicer. (D.E. 1-2 ¶¶ 16-18.) A party has standing to
 foreclose if it is the owner or holder of a note secured by a deed of

                                        3
Case 4:20-cv-01945 Document 14 Filed on 08/27/20 in TXSD Page 4 of 5


 trust. See Everbank, N.A. v. Seedergy Ventures, Inc., 499 S.W.3d 534,
 538 (Tex.App.—Houston [14th Dist.] 2016, no pet.). A mortgage
 servicer may also administer a foreclosure. Tex. Prop. Code § 51.0025.
 Welch has not alleged any facts from which the court can conclude
 that Pythius and FCI do not have standing to foreclose.
        Welch also argues that there is a problem with the assignment
 of the note from Sprint to Pythius. He does not explain what the
 problem is. In any event, Welch does not allege that he was a party to
 either the note or the deed of trust. He alleges that both the note and
 the deed of trust were executed by a previous owner. As a stranger to
 the transaction, he lacks standing to attack it. Morlock L.L.C. v. Bank
 of New York, 448 S.W.3d 514, 517 (Tex.App.—Houston [1st Dist.]
 2014, pet. denied).
        Welch claims that Defendants committed fraud. However, he
 gives no facts about what representations were made, when they were
 made, or by whom they were made. The complaint does not overcome
 the hurdle of Rule 9(b). See Benchmark Elecs., 343 F.3d at 724.
        Welch claims Defendants breached a contract. He seems to be
 saying that Defendants breached the terms of the deed of trust by not
 giving him notice of their intent to foreclose and by failing to mitigate
 his damages. (D.E. 1-2 ¶ 36(D).) However, Welch’s own allegations
 demonstrate that he is not a party to the deed of trust. He says the
 prior owner executed the deed of trust. He does not explain how he
 could be a third-party beneficiary to the deed of trust. Because he is
 not a party to the deed of trust, his claim fails. See Reinagel v.
 Deutsche Bank Nat’l Trust Co., 735 F.3d 220, 224–25 (5th Cir. 2013)
 (“Texas courts have held that a non-party to a contract cannot enforce
 the contract unless she is an intended third-party beneficiary.”).
        Welch claims that Defendants violated Texas Civil Practice and
 Remedies Code §12.002(a) by presenting or using “the assignment”
 with knowledge that it was fraudulent. He also claims that
 “Defendants made, presented or used documents with intent to cause
 Plaintiff” injury. (D.E. 1-2 ¶ 39.) Welch is merely tracking the



                                        4
Case 4:20-cv-01945 Document 14 Filed on 08/27/20 in TXSD Page 5 of 5
